Chalmers, C. J.,
delivered the opinion of the court.
The- mayor and aldermen of the city of Vicksburg imposed a privilege-tax of $5 per week upon all commercial travellers and drummers, and sought to compel its payment from the relator by arrest and imprisonment. The relator sued out this writ of habeas corpus on the ground that the city authorities had no right, under their charter, to enact an ordinance imposing such a tax, and being sustained in this position by the judge below, was discharged from custody. The city appeals under that clause of our Habeas Corpus Act which gives to either party aggrieved the right to appeal. Code 1880, sect. 2312. The city rests its right to impose the tax upon a clause of its charter which empowers the Board of Mayor and Aldermen “ to levy and collect for corporation purposes a privilege-tax upon the business, trade, or employment of all auctioneers, grocers, merchants, brokers, bankers, cotton-factors and cotton-sellers, retailers, taverns, hotels, boarding-house keepers, coffee-house keepers, retail liquor-dealers, confectioners, peddlers, junk dealers, and others of like character, as the board may designate.” If drummers or commercial travellers are “of like character” with the followers of any of the callings enumerated, then the board had the power, by specific designation of them, to impose the tax. They are more nearly like merchants and peddlers than any of the others named, and yet they are quite unlike either. They follow no independent business; they make no contracts for themselves, nor do they come, ordinarily, under any sort of personal obligation. Tliey are mere solicitors of orders for others, and differ in no respect from clerks or salesmen except that the}'- are ambulatory in their operations and do not usually carry or deliver the goods sold.
By their engagements they bind their employers, and not themselves, and they have no other interest in the result of the bargains made than any ordinary clerk would. It seems quite clear that the power does not exist under the charter to levy a privilege-tax on a clerk who remains in the storehouse *482of his employer and there pur,sues the occupation of selling' his employer’s goods. Why should the fact that he walks about the city or goes beyond its limits, doing the same thing, give the added power? If the clerk carried with him the goods sold he would become a peddler, either for himself or for those whoso agent he was, and then the tax might be imposed either upon the one or the other ; but as he does not do so, he cannot be embraced in the designation of a peddler. When the city charter was enacted by the Legislature, the occupation of a drummer or commercial traveller was not only well known in this State, but for many years a very lax-ge part of the coxxxmerce of the State had been transacted by them; yet in the very full enumeration of the classes of business xxxexx upon whom the city authorities were authorized to impose a tax, they are not specifically designated. It seems at least doxxbtful, therefore, whether the Legislature intended to embrace them, and this doubt becomes stronger when we consider the impolicy of such delegation of authority. However wise it might be for the State to derive a revenue from the vocatioxx of these peripatetic salesmen, it woxxld practically amount to an extinguishment of the business to permit every incox’porated towxx in the State to do so. As their operations ai’e confined to no particular locality, but exxxbx'ace ordinarily the lixnits of the State, it would seem that the tax imposed upon them should be rather general than local iix its character. However this may be, we cannot but regard it as doubtful whether the city of Vicksburg has authority under its charter to impose the tax in this instance .; and the rule is well settled that laws imposing duties or taxes are not to be construed, beyond the natural import of the language, axxd are xxever to be construed as imposing burdens upon citizens upon doubtful interpretation. Potter’s Dwar. on Stat. 190, note.
Affirmed.